J-S63035-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :      IN THE SUPERIOR COURT OF
                                            :            PENNSYLVANIA
                    Appellee                :
                                            :
              v.                            :
                                            :
LLOYD L. BUTLER,                            :
                                            :
                    Appellant               :            No. 885 EDA 2014

      Appeal from the Judgment of Sentence entered on February 7, 2014
             in the Court of Common Pleas of Philadelphia County,
              Criminal Division, No(s): CP-51-CR-0009687-2012;
                            CP-51-CR-0009689-2012

BEFORE: DONOHUE, MUNDY and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED NOVEMBER 12, 2015

        Lloyd L. Butler1 (“Butler”) appeals from the judgment of sentence

imposed following his convictions of two counts of murder in the first degree

and one count of possession of an instrument of crime (“PIC”).             See 18

Pa.C.S.A. §§ 2502(a), 907(a). We affirm.

        The trial court set forth the relevant underlying factual and procedural

history in its Opinion, which we adopt for the purpose of this appeal. See

Trial Court Opinion, 5/15/14, at 1-9.2

        On appeal, Butler raises the following questions for our review:

1
    Lloyd Butler is also known as Christopher Lloyd Butler.

2
  Butler was tried with codefendant, Zaiee Talbert (“Talbert”). The trial
ended with a hung jury as to Talbert’s charges. However, Talbert was
subsequently tried separately and was convicted of two counts each of
murder in the first degree and criminal conspiracy. Talbert has appealed his
judgment of sentence at 719 EDA 2015.
J-S63035-15


      1.   Whether the verdict was against the sufficiency of the
      evidence, when [Butler’s] cell phone and cell phone tower
      records demonstrated that he was not involved in the
      shooting[?]

      2. Whether the verdict was against the weight of the evidence,
      when [Butler’s] cell phone and cell phone tower records
      demonstrated that he was not involved in the shooting[?]

Brief for Appellant at 4.

      In his first claim, Butler argues the evidence was insufficient to

support his convictions because there was no physical evidence tying him to

the homicides. Id. at 11. He contends that his cell phone and cell phone

tower records establish that he was on the phone with his girlfriend from the

time prior to shooting, during the relevant time of the shooting, and after

the shooting. Id. Butler argues he could not possibly have been shooting

guns while talking on his cell phone at the same time, without the other

person on the line hearing gunshots.       Id.   He asserts that his girlfriend

testified she did not hear any gunshots while on the phone with Butler. Id.

Butler claims that the cell phone records show that the phone conversation

lasted for twenty-two minutes and thirty-seven seconds. Id.

      Here, the trial court set forth the relevant law and determined that the

claim is without merit.     See Trial Court Opinion, 5/15/14, at 12-13.3   The


3
  Butler does not specifically challenge his conviction of possessing an
instrument of crime. However, after a review of the record, we conclude
that the evidence is sufficient to sustain this conviction. See Trial Court
Opinion, 5/15/14, at 2-9, 13; see also 18 Pa.C.S.A. § 907(a) (stating “[a]
person commits a misdemeanor of the first degree if he possesses any
instrument of crime with intent to employ it criminally).


                                   -2-
J-S63035-15


jury was free to disbelieve Butler and his girlfriend’s testimony that they

were talking on their cell phones at the time of the murders.            See

Commonwealth v. Melvin, 103 A.3d 1, 40 (Pa. Super. 2014) (stating that

the fact-finder is free to believe all, part, or none of the testimony

presented). Thus, for this claim we adopt the sound reasoning of the trial

court for the purpose of this appeal, and conclude that its findings are

supported by competent evidence, and its legal conclusions are sound. See

Trial Court Opinion, 5/15/14, at 12-13; see also Melvin, 103 A.3d at 40.

      In his second claim, Butler argues this case should shock the

conscience of the court because the verdict is contrary to the weight of the

evidence. Brief for Appellant at 12. Butler contends he was found guilty for

a crime which he has always claimed he did not commit.            Id.   Butler

reiterates, in his second claim, that there is no physical evidence connecting

him to the homicides.      Id.   He claims that eyewitness Lydia Morales

(“Morales”) stated to the police, and later recanted at trial, that she saw

Butler standing over the victim, Jonathan Stokely (“Stokely”), and shooting

him with a machine gun, and then saw Butler fleeing the scene in a purple

van immediately afterwards.      Id.    Butler asserts Morales is mistaken

because Butler’s cell phone and cell phone tower records demonstrate that

he remained in the area for two hours after the incident, and then went in a

northeast direction. Id. Butler contests that, in contrast, the assailants in

the purple van left the scene immediately after the shooting, and cell phone



                                 -3-
J-S63035-15


and cell phone tower records indicated that the van went in a southwest

direction. Id.

     We apply the following standard of review for challenges to the weight

of the evidence:

     A claim alleging the verdict was against the weight of the
     evidence is addressed to the discretion of the trial court.
     Accordingly, an appellate court reviews the exercise of the trial
     court’s discretion; it does not answer for itself whether the
     verdict was against the weight of the evidence. It is well[-]
     settled that the fact-finder is free to believe all, part, or none of
     the evidence and to determine the credibility of the witnesses,
     and a new trial based on a weight of the evidence claim is only
     warranted where the fact-finder’s verdict is so contrary to the
     evidence that it shocks one's sense of justice. In determining
     whether this standard has been met, appellate review is limited
     to whether the trial judge’s discretion was properly exercised,
     and relief will only be granted where the facts and inferences of
     record disclose a palpable abuse of discretion.

Commonwealth v. Karns, 50 A.3d 158, 165 (Pa. Super. 2012) (citation

and brackets omitted).

     Here, the trial court set forth the relevant law, and determined that

Butler’s claim is without merit. See Trial Court Opinion, 5/15/14, at 13-15.

We adopt the sound reasoning of the trial court for the purpose of this

appeal, and conclude that the trial court did not abuse its discretion in

denying Butler’s weight of the evidence claim. See id.; see also Karns, 50

A.3d at 165.

     Judgment of sentence affirmed.




                                  -4-
J-S63035-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/12/2015




                          -5-
                           (
                                                                                              Circulated 10/23/2015 12:37 PM




                             IN THE COURT OF COMMON PLEAS
                        FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                 CRIMINAL TRIAL DIVISION

    COMMONWEALTH           OF PENNSYLVANIA                     CP-51-CR-0009687-2012
                                                               CP-51-CR-0009689-2012


           v.                                                  885 EDA 2014
                                 FILED                                   CP-51-CR-0009687-2012 Comm. v. Buller, Lloyd L.
                                                                                           Opinion
LLOYD BUTLER                       MAY 15: 2014
                               Crim\na\ App~a\~ Unit
                            firstJudicia\Otstnctof PA .
                                                           :
                                                                              IIIIII I Ill 111111111111111
                                                                                       7150681891
                                                 OPINION
McDermott, J.                                                                           May 15, 2014



Procedural History

          On May 4, 2012, the defendant, Lloyd Butler, was arrested and charged with two counts

of First-Degree Murder, as well as Conspiracy, Possession of an Instrument of Crime ("PIC"),

and Reckless Endangerment of Another Person ("REAP").1              On January 24, 2014, the defendant,

along with codefendant Zaiee Talbert, appeared before this Court and elected to be tried by a

jury.'

          On February 7, 2014, the jury returned a verdict of guilty as to both counts of First-

Degree Murder and PIC as to the defendant, but was unable to reach a verdict as to any of the

charges against Talbert. That same day, this Court imposed upon the defendant two mandatory

sentences of life imprisonment without parole for First-Degree Murder, as well as a concurrent

sentence of one to two years of incarceration for PIC.




1
    The defendant is also known as Christopher Butler.
2
    Zaiee Talbert was tried at CP-51-CR-0009688-2012 and CP-51-CR-0009690-2012.
                                                                                 Circulated 10/23/2015 12:37 PM




        On February 17, 2014, the defendant filed a timely post-sentence motion, which this

Court denied on February 20. That same day, the defendant filed a timely Notice of Appeal, and

on April 9, 2014, the defendant filed a timely response to this Court's order pursuant to

Pa.R.A.P. l 925(b ).




       At approximately 8 p.m. on March 12, 2012, Philadelphia Police Officer Timothy

Stephan and his partner and brother, Officer William Stephan, were called to the 2900 block of

North 9th Street due to a report of gunshots in the area. Upon arriving at the scene, Officer

Timothy Stephan saw an all-terrain vehicle ("ATV") stopped in front of a blue van, and a black

male, later identified as Dexter Bowie, suffering from multiple gunshot wounds. Officer Stephan

went to the other side of the van, where he saw a black male, later identified as Jonathan Stokley,

also suffering from multiple gunshot wounds. Other officers transported Bowie to Temple

University Hospital, and medics arrived on the scene and pronounced Stokley to be dead on the

scene. N.T. January 27, 2014, pp. 62-69.


       In the street near the shooting, Officer Stephan observed numerous fired cartridge

casings, both in 7.62 millimeter and 9 millimeter sizes. Id. at 68-69. Ballistics evidence

confirmed that the shooting was committed with 9 millimeter and 7.62 millimeter ammunition,

suggesting that there were two shooters. Casings were recovered by police from all over the

street where the shooting occurred, including on both sides of the parked van. N.T. January 29,

2014, pp. 57-59.

       Joseph Johnson knew Bowie and Stokley as Bigg and Bird, respectively. He had a close

relationship with them, and described them as being like little brothers to him. In a statement

given to police, Johnson acknowledged that he was present during the shooting, and that he saw

                                                                                                    2
                                                                                  Circulated 10/23/2015 12:37 PM




two men who he knew as E-Dollar and Gunna shoot Bowie and Stokley. He identified the

defendant as Gunna and his codefendant, Zaiee Talbert, as E-Dollar. He said that Talbert used

an AK-4 7 and the defendant used an automatic handgun. He said that he understood the dispute

to be motivated by competition for control of the drug trade on certain neighborhood streets. He

also identified the defendant and Talbert in successive photo spreads. C-11 7 (Statement of

Joseph Johnson).


       He testified that on the night that they were shot on 9th Street, he was on 8th Street and

heard the gunshots. On March 30, 2012, weeks after the shooting, he was arrested in an

unrelated incident and was brought to the Homicide Division in order to give a statement about

this shooting. During trial, he claimed that he did not read or sign any statement during his time

there. When presented with a signed statement, he claimed not to know who made the statement.

He was held in custody prior to trial after this Court granted the Commonwealth's     material

witness petition. Johnson informed the Commonwealth prior to trial that he would refuse to

attend. Id. at 132-149; C-117 (Statement of Joseph Johnson).


       Lydia Santos Morales lived in the neighborhood of the shooting at the time it occurred,

and was walking home on the evening of the shooting. When she heard shots fired, she stood

against a wall so as not to get shot. She saw one of the shooters fire at Stokley as he tried to

crawl underneath the parked van, which she described as a purple van. Then she saw both

shooters get into a minivan and drive away. In a statement she gave to police, she identified the

defendant as the man she saw shoot Stokley. At trial, she indicated that she did not recognize the

defendant but eventually acknowledged that she did identify him in her statement, and that she

was extremely reluctant to testify and in fact had run from police who tried to locate her prior to

trial. N.T. January 28, 2014, pp. 14-53.


                                                                                                      3
                                                                   (              Circulated 10/23/2015 12:37 PM




Aimes to search for the guns in the creek, but because they were never there he did not find

them; later, the defendant admitted that he had retained the guns. C-123(A), Statement of

Raheim Aimes.

       Erica Holder was in a relationship with the defendant at the time of the shooting. On the

afternoon of the shooting, she dropped him off in the neighborhood. Later that night, she

realized that she left her cell phone in her car, and when she retrieved it she saw that the

defendant had tried to call her. She called him back and he asked her to pick him up. Her

testimony indicated that this call, which lasted approximately 20 minutes, encompassed the time

of the shooting. When she came to pick up the defendant, he was with Raheim Aimes and both

of them left with her to go to her home in the northeast of Philadelphia. The defendant

mentioned a fight at the comer store, involving an ATV. Days later, she observed Aimes, the

defendant, and Talbert wrapping several guns, including an AK-47, in a blanket. Aimes had a

cold at the time, reportedly from looking for the guns in Cobbs Creek. Holder gave a statement

to police that was consistent with her testimony; in the statement, she identified Aimes, Talbert,

and the defendant. N.T. January 29, 2014 (Vol. I), pp. 49-78.

       Phone records indicated that a call was placed between the phones of Holder and the

defendant from 7:38 to 8:00 on the night of the shooting. The defendant was on parole at the

time and used his aunt's address for that purpose, and would be there every night at

approximately 7:30 in order to check in with his parole officer and seem to be in compliance

with the conditions of his parole, including a curfew. After checking in, he would usually leave

and go to another address on Fillmore Street, thus violating the conditions of his parole. N .T.

January 29, 2014 (Vol. II), pp. 23-30.




                                                                                                     5
                                                                    (.            Circulated 10/23/2015 12:37 PM




        Curtis Stokes had been charged with selling drugs in the neighborhood of the shooting,

and was known to spend time there. He testified that on the night of the shooting, he heard

fifteen or more shots. When Stokes was interviewed at the Homicide Unit, he removed his

wallet to get a piece of paper with the name of a medication that he needed. At that time, the

detective with whom he was speaking discovered eight bags of crack cocaine that were also in

his wallet. He was arrested for possession of a controlled substance, but was then transported to

a hospital so that he could receive his medication. Id. at 83-93.

       In his statement to police, Stokes said that he saw the decedents, who he knew as Bird

and Big[g], riding through the neighborhood on a four-wheeler shortly before they were shot.

After they rode through, he saw Talbert, who he knew as E-Man and who was standing with the

defendant and Darren Talbert, retrieve a black semiautomatic handgun from underneath a car and

stow it in the front pocket of his hoody. Then he saw all three men get into a dark-colored van

and drive away. After that night, he did not see any of the three men again. C-116, Statement of

Curtis Stokes. He acknowledged at trial that he did not want to testify, for fear of what might

happen to him as a result, and claimed that he did not see the shooting. Stokes attempted to

evade police contact prior to trial. He was held in custody prior to trial after this Court granted

the Commonwealth's material witness petition. N.T. January 29, 2014 (Vol. I), p. 170.

       Dr. Aaron Rosen, associate medical examiner for the City of Philadelphia, gave expert

testimony that he examined the bodies of both decedents. Bowie's body was shot 13 times,

leaving numerous wounds including a penetrating gunshot wound to the back of his head, a

penetrating wound that entered his abdominal cavity, rupturing his colon and small intestine, and

a penetrating wound to his right chest that ruptured his lung. N.T. January 29, 2014 (Vol. II), pp.

44-68. Dr. Rosen recorded 23 gunshot wounds to Stokley's body. Penetrating gunshot wounds


                                                                                                      6
                                                                                             Circulated 10/23/2015 12:37 PM




to his back punctured his lungs, aorta, and esophagus. He was also shot in the abdomen and

numerous times in the legs. Id. at 68-82.


         Pursuant to a search warrant executed on March 23, 2012, on the barbershop at 3622

Warnock Street, police recovered a 9mm magazine with 9mm ammunition in it, a ballistic vest,

and Aimes' driver's license. N.T. January 30, 2014, pp. 183-184. Police also recovered data

from Aimes' cell phone, including a picture of him holding an AK-47. Id. at 191-192.4


         Detective James Dunlap of the Homicide Unit gave expert testimony as to an analysis he

performed on cell phone records for the defendant, Aimes, and Talbert, in order to determine the

location of the phones at approximately 7:54 p.m. on the night of the shooting. For Aimes'

phone, there was no data during the relevant period and an analysis was impossible. The

defendant's phone records established that he was within a limited area of the city that is served

by certain cellular towers. That area is bounded by 3rd Street to the east, 10th Street to the west,

Indiana A venue to the north, and Dauphin Street to the south; the site of the shooting is within

this area. The same data shows that the defendant's phone traveled to the northeast of

Philadelphia later that evening, which is consistent with evidence that the defendant went to

Erica Holder's home after the shooting. The defendant's cell phone records reflect that on the

night of the shooting, it was in use, i.e. on a phone call, for approximately 20 minutes including

the time of the shooting. Id. at 199, 274-295; C-136, Presentation of Detective Dunlap.

Talbert's phone records reveal that he was also in the vicinity of the shooting, and that after the

shooting he left the area, relocating to southwest Philadelphia. Id. at 219, 295-298; C-136,

Presentation of Detective Dunlap.




4
 Aimes has an open case in which he is charged with violations of the Uniform Firearms Act, at CP-5 l-CR-
0012739-2012.

                                                                                                                7
                                                                                   Circulated 10/23/2015 12:37 PM




the apartment with the AK-47 and hide it under the bed. She also said she saw the white ballistic

vest underneath the kitchen sink. N.T. February 3, 2014, pp. 121-146.


       Carlita Smith testified for the defendant, her nephew, that he was in her home on the

night of the shooting, from 6:30 p.m. to 10 p.m., when he left for his girlfriend's house. She also

testified that she had never seen him with a gun in the two months that he lived with her. He

lived with her in order to comply with his parole, for which he had a 7 p.m. curfew, though he

often left later in the evening to go to his girlfriend's house. Id. at 197-202.




       On appeal, the defendant argues that the verdict was against the weight and sufficiency of

the evidence, and that this Court erred when it denied the defendant's motion to suppress his

statement.

Motion to Suppress the Defendant's Statement

       On January 23, 2014, this Court litigated the defendant's suppression motion, in which he

alleged that he was threatened by detectives who told him that they would arrest his girlfriend

and charge her with being the getaway driver for a double homicide, and that they would charge

him with the homicides if he did not acknowledge that he was at the scene. The Commonwealth

showed a video recording of the defendant's statement being taken, and in that recording it is

clear that the defendant is at ease and is not discomfited in any way. Likewise, the record amply

established that the defendant was properly Mirandized prior to giving his statement, and in fact

his statement contains a signed Miranda waiver of rights. Because the defendant failed to

substantiate his allegations, and because the record indicated that his statement was voluntary,

this Court denied the motion. In its findings of fact, this Court found that the defendant



                                                                                                      9
                                                                                  Circulated 10/23/2015 12:37 PM




participated actively and voluntarily in giving his statement, at no time protesting or attempting

to disengage. This Court concluded that the defendant's statement was freely and voluntarily

given. N.T. January 27, 2014, pp. 5-8.


       An accused may relinquish his constitutional right to remain silent. Commonwealth v.

D'Amato, 526 A.2d 300, 306 (Pa. 1987)(citing Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019,

82 L.Ed. 1461 (1938)). A confession given as a result of custodial interrogation is admissible

only if the accused's Miranda rights have been explained to him and he has knowingly,

voluntarily, and intelligently waived those rights. Commonwealth v. D'Amato, 526 A.2d 300,

306 (Pa. 1987)( citations omitted).

       A law enforcement officer must administer Miranda warnings prior to a custodial

interrogation. Commonwealth v. Baker, 24 A.3d 1006, 1019 (Pa. Super. 2010). The

determination of whether an encounter with police is custodial is an objective one, with due

consideration given to the reasonable impression conveyed to the person interrogated rather than

the strictly subjective view of the trooper or the person being seized, and must be determined by

a totality of the circumstances. Commonwealth v. Pakacki, 901 A.2d 983, 987-88 (Pa. 2006).

Custodial interrogation has been defined as "questioning initiated by law enforcement officers

after a person has been taken into custody or otherwise deprived of his [ or her] freedom of action

in any significant way." Commonwealth v. Johnson, 541 A.2d 332, 336 (Pa. Super.

1988)(quoting Miranda v. Arizona, 384 U.S. 436, 444 (1966)). Police detentions become

custodial when, under the totality of the circumstances, the conditions and/or duration of the

detention become so coercive as to constitute the functional equivalent of an arrest.

Commonwealth v. Ellis, 549 A.2d 1323, 1332 (Pa. Super. 1988), appeal denied, 562 A.2d 824

(1989)(citing California v. Beheler, 463 U.S. 1121, 1125 (1983)).


                                                                                                     10
                                                                                    Circulated 10/23/2015 12:37 PM




       Factors utilized by courts to determine whether a detention has become coercive so as to

constitute an arrest include the basis for the detention, its length, its location, whether the suspect

was transported against his will, whether restraints were used, whether law enforcement showed,

threatened, or used force and investigative methods used to confirm or dispel suspicions.

Commonwealth v. Baker, 24 A.3d 1006, 1020 (Pa. Super. 2011).

       In his l 925(b) statement, the defendant does not argue that any particular factor should

mandate suppression in this case, but instead merely alleges that the defendant "felt coerced by

homicide detectives to make a statement and this statement was not voluntarily made, but was

given under duress." 1925(b) Statement, p. 4. Because the defendant has failed to support his

allegation, this argument is meritless. The statement itself, which was signed by the defendant

numerous times and bears numerous indicia of the defendant's willing participation, belies the

defendant's allegation that the defendant was coerced. The record indicates that he came to the

Homicide Unit at approximately 1 :00 p.m., began giving his statement at approximately 7:40

p.m., and was finished by approximately 11 :00 p.m. During the time he was at the Homicide

Unit, the defendant smoked several cigarettes, visited the restroom when he wished to, and ate

some pizza. There is no indication that he was at all discomfited during the process, let alone

coerced.

       Further, in his statement he does not acknowledge any involvement in these murders,

acknowledging only that he was present when others committed them; therefore, the defendant

has failed to establish the "substantial harm and undue prejudice" that he feels he suffered due to

the introduction of his statement. In fact, his statement was entirely consistent with his defense,

which was that others committed the shootings and he was merely present in the neighborhood

when they occurred. Cell phone evidence established that he was in the neighborhood at the


                                                                                                      11
                                                                                  Circulated 10/23/2015 12:37 PM




time of the shooting, and thus his statement does little to advance the Commonwealth's      case.

This argument is meritless.


Sufficiency of the Evidence

       Evidence presented at trial is sufficient when, viewed in the light most favorable to the

Commonwealth as verdict winner, the evidence and all reasonable inferences derived therefrom

are sufficient to establish all elements of the offense beyond a reasonable doubt. Commonwealth

v. Baumhammers, 960 A.2d 59, 68 (Pa. 2008). The Commonwealth may sustain its burden of

proving every element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence. Commonwealth v. Estepp, 17 A.3d 939, 943 (Pa. Super. 2011) (citing

Commonwealth v. Brooks, 7 A.3d 852, 856-57 (Pa. Super. 2010). The fact-finder is free to

believe all, part, or none of the evidence, and credibility determinations rest solely within the

purview of the fact-finder. Commonwealth v. Treiber, 874 A.2d 26, 30 (Pa. 2005).

        18 Pa.C.S. § 2502 establishes that Murder in the First Degree is a criminal homicide

committed by an intentional killing. In order to support a charge of murder of the first degree,

the Commonwealth must prove that "the defendant acted with a specific intent to kill; that a

human being was unlawfully killed; that the person accused did the killing; and that the killing

was done with deliberation." Commonwealth v. Smith, 861 A.2d 892, 895 (Pa. 2004). "[S]pecific

intent can be inferred where a deadly weapon is used upon a vital part of the body."

Commonwealth v. Ramtahal, 33 A.3d 602, 607 (Pa. 201 l)(citing Commonwealth v. Smith, 985

A.2d 886, 895 (Pa. 2009). Malice also may be inferred from the use of a deadly weapon upon a

vital part of the victim's body. Commonwealth v. Ramtahal, 33 A.3d 602, 607-608 (Pa.

201 l)(citing Commonwealth v. Houser, 18 A.3d 1128, 1134 (Pa. 201 l)(finding single bullet




                                                                                                    12
                                                                                    Circulated 10/23/2015 12:37 PM




fired from an inaccurate handgun at a considerable distance that struck the victim in the buttocks

was sufficient to support a finding of premeditation).

        Here, there can be no debate as to the degree of homicide, where both of the decedents

were shot so many times (13 times and 23 times, respectively) and shot in vital parts of the body

such as the head and torso. The murders were manifestly committed with intent to kill.

       The eyewitnesses Lydia Morales and Joseph Johnson both gave statements establishing

that they saw the defendant, who they knew as "Gunna," shoot at the decedents. Multiple

eyewitness statements are obviously sufficient to establish the defendant's guilt. Both witnesses

vacillated on the witness stand, but both also made it clear that their reluctance to testify sprung

from their fear of being involved in this case.

       Further, cell phone data confirms the account ofRaheim Aimes, who indicates that the

defendant and Talbert committed the shooting and that the defendant spoke later about using his

parole curfew as an alibi in order to avoid culpability for his participation in the shooting.

Aimes' account is consistent with the ballistics evidence and with Holder's memory of the guns

used in the shooting being retained and moved afterward. Put simply, the Commonwealth

presented ample evidence to establish that the defendant shot the two victims in this matter,

killing them. Because the evidence was more than sufficient, this argument is meritless.

Weight of the Evidence

       Weight of the evidence and sufficiency of the evidence are discrete inquiries. An

argument that the verdict is contrary to the weight of the evidence concedes that there is

sufficient evidence to sustain the verdict but contends, nevertheless, that the verdict is against the

weight of the evidence. Commonwealth v. Davis, 799 A.2d 860, 865 (Pa. Super. 2002). An

allegation that the verdict is against the weight of the evidence is addressed to the sound



                                                                                                       13
                                                              l:           Circulated 10/23/2015 12:37 PM


Commonwealth v. Lloyd Butler, CP-51-CR-0009687-2012


                                   PROOF OF SERVICE

   I hereby certify that I am this day serving the foregoing Court Order upon the person(s), and
in the manner indicated below, which service satisfies the requirements of Pa. R. Crim. P. 114:

                          Philadelphia District Attorney's Office
                          Three South Penn Square
                          Philadelphia, PA 19107
                          Attn: Hugh Burns, ADA

Type of Service:          Interoffice Mail

                          Earl G. Kauffman, Esquire
                          The Bourse Suite 755
                          111 S Independence Mall East
                          Philadelphia, PA 19106

Type of Service:          First Class Mail

                          Lloyd Butler-EZ-4076
                          SCI Graterford
                          P.O. Box 244
                          Graterford, PA 19426

Type of Service:          Certified Mail




Dated: May 15, 2014




Bates, Delores     r
Administrative Assistant to the
Honorable Barbara A. McDermott